DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, Claims 16-17, 19 and 20  in the reply filed on 01/26/2022 is acknowledged.  The traversal is on the ground Kim does not teach a various technical feature of each group is not found persuasive because the common technical is a back film, an adhesive film of a first and second layer, and a light blocking layer disposed the first and second adhesive layers, where the light blocking layer is configured to reduce light entering the second adhesive layer through the first blocking layer incident from the first adhesive layer and a second light blocking layer between the second adhesive layer and back film, the second light blocking layer has an optically denser medium characteristic compared to the first adhesive and second adhesive layers. Kim teaches a back film, an adhesive film of a first and second layer, and a light blocking layer disposed the first and second adhesive layers, where the light blocking layer is configured to reduce light entering the second adhesive layer through the first blocking layer incident from the first adhesive layer. (Fig. 4, Paragraph 0026, 0031). Kim also teaches the light blocking and adhesive region can be repeated (Claim 1 of Kim), which allows for the second adhesive layer to be further back and to allow for a second blocking layer to be between the second adhesive layer and back film. As Kim teaches the second light blocking layer blocks light, then it will inherently have a higher optically denser medium characteristic compared to the adhesive layers. 
Claims 1-3 and 5-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group 1-3, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/26/22
The requirement is still deemed proper and is therefore made FINAL.
Claim 16 allowable. The restriction requirement as set forth in the Office action mailed on  11/26/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Groups 1-3 do no incorporate the limitation of the first and second blocking layer being integral, which is in Group 4. Thus, Claims 1-3 and 5-15 remain withdrawn.   
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16, 17, 19 and 20 are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781